Hughes, J., (dissenting). It is a presumption of law that a person is not insane until it is overcome by proof. Sanity is a question of fact for the jury, under proper instructions by the court. The court committed no reversible error in its instructions. The verdict of the jury is not without evidence to support it. What Havis said in his affidavit proving the will, and what he had said previously to the contrary, was not material as it did not affect the issue in the case, which was only the sanity of the testator at the time of making his will. It was not proper to show that witness Anthony had been disbarred from practicing law simply, without showing that he had been disbarred for some cause affecting his credibility as a witness. The court committed no error in not allowing the question, “Has your name been removed from the list of members of the Jefferson county bar ?” It is contended that the first instruction is erroneous, because it told the jury “that the burden of proof upon the issue of soundness of mind or sanity of Dawson Nance at the time of the making of the will is upon the contestants of the same, and they must establish by a preponderance of the evidence, with reasonable certainty that at the time of making the will the said Dawson Nance was insane or of unsound mind, as explained in these instructions, or the will must be taken as valid." “If there is only a bare balance of evidence, or a mere doubt' only of the sanity of the testator, the presumption is in favor of sanity." By the expression ‘Tare balance of evidence" is meant, if the testimony or evidence for and against sanity is evenly balanced, that is, if it is as much for as against sanity — the presumption of sanity turns the balance. There is nothing wrong in this. The expression “with reasonable certainty," in the connection in which it is used, only means that there must be reasonable certainty that the evidence preponderates in favor of the insanity of the testator’s mind at the time of making the will. I think the other instructions given clearly show the meaning of this instruction, and that the court committed no reversible error in giving it. I am of the opinion that no reversible error was committed, and that there was evidence to sustain the verdict of the jury; that the deceased made an equitable and just disposition of his small estate by will: and that the judgment of the court should be affirmed.